DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2021 has been entered.
Amended claims 1-5, 7-8 and 11-28 are pending in the present application.
Applicants elected previously without traverse of Group I, drawn to a composition for treating or preventing a herpes virus infection.  Applicant further elected the following species without traverse:  (a) an isolated nucleic acid encoding a Cas peptide; (b) an isolated guide nucleic acid; (c) Cas9 or a variant thereof; (d) a herpesvirus infection ; and e) HSV-1.  Examiner previously rejoined and examined altogether SEQ ID NO. 1 (ICP0 target sequence), SEQ ID NO: 7 (ICP4 target sequence), and SEQ ID NO: 8 (ICP27 target sequence). 
Claims 16-26 were withdrawn previously from further consideration because they are drawn to a non-elected invention.  Claim 4 was also withdrawn previously from further consideration because it is directed to a non-elected species.
Accordingly, amended claims 1-3, 5, 7-8, 11-15 and 27-28 are examined on the merits herein with the above elected species.
Priority
The present application is a 371 of PCT/US16/13423, filed on 01/14/2016; which which claims benefit of the provisional application 62/103,354, filed on 01/14/2015; and the provisional application 62/238,288, filed on 10/07/2015.
	Upon review of the specifications of the above provisional applications, and comparison with the specification of the present application it is determined that currently amended claims are only entitled to the effective filing date 01/14/2016 of the present application.  This is because there is no written support in any of the provisional applications 62/103,354 and 62/238,288 for the specific concept of using gRNAs targeting within both ICP0 (RL2/UL41) gene and non-ICP0 gene such as ICP27 (UL54) gene in a herpesvirus genome; with the new limitation “the second guide nucleic acid being complementary to a second target sequence within the herpesvirus genome” in currently amended claims encompasses at least a sequence of  ICP27 (UL54) as a second target sequence (see dependent claim 12).

Response to Argument
Applicant’s argument related to the priority in the Amendment dated 01/25/2021 (page 6) has been fully considered, but it is respectfully not found persuasive for the reasons discussed below.
Applicant argued basically that Provisional Application US 62/103,354 provides support for “multiple different gRNA molecules, each targeted to a different target sequence” (page 16, lines 15-17); and therefore the present claims are entitled to receive priority to at least Provisional Application 62/103,354.
in combination with a different second guide nucleic acid being complementary to a different second target sequence anywhere within the herpesvirus genome, such that a Cas peptide, the first guide nucleic acid and second guide nucleic acid being capable of excising part or substantially all of the herpes virus genome from a cell of a mammal when administered to the mammal in currently amended claims.  Moreover, the provisional application US 62/103,354 merely disclosed Cas9/ICP0 gRNA constructs in single or multiplex forms for cleaving only ICP0 sequences in HSV-1 genome (Example 1; Figures 3-5).

Claim Rejections - 35 USC § 112 (New Matter)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Amended claims 1-3, 5, 7-8, 11-15 and 27-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written This is a new ground of rejection.  
Amended independent claims 1 and 13 recite the new limitation “the first guide nucleic acid being complementary to a first target sequence within ICP0 of a herpesvirus genome…the second guide nucleic acid being complementary to a second target sequence within the herpes genome; the first guide nucleic acid and second guide nucleic acid being different, and the first target sequence and the second target sequence being different…..the Cas peptide, the first guide nucleic acid, and the second guide nucleic acid being capable of excising part or substantially all of the herpesvirus genome from a cell of a mammal when administered into the mammal”, while amended independent claim 14 also recites the new limitation “the first guide nucleic acid being complementary to a first target sequence within ICP0 of a herpesvirus genome…the second guide nucleic acid being complementary to a second target sequence within the herpes genome; the first guide nucleic acid and second guide nucleic acid being different, and the first target sequence and the second target sequence being different…..the vector being capable of excising part or substantially all of the herpesvirus genome from a cell of a mammal when administered into the mammal”.  The instant claims encompass a composition and an expression vector comprising: a) a first nucleic acid sequence encoding a Cas peptide, b) a second nucleic acid sequence encoding a first guide nucleic acid that is not necessarily limited to another different target sequence within ICP0 of a herpesvirus genome, as long as the Cas peptide, the first guide nucleic acid and the second guide nucleic acid being capable of excising part of the herpesvirus genome or substantially all of the herpesvirus genome from a cell of a mammal when administered to a mammal, and a host cell comprising the same expression vector.  The specification does not have a written support for the above new limitations in currently amended claims.
As an initial matter, currently amended claims 1-3, 5, 7-8, 11-15 and 27-28 were introduced on 01/25/2021, so the claims themselves are not part of the original disclosure. 37 CFR § 1.115(a)(2). “New or amended claims which introduce elements or limitations that are not supported by the as-filed disclosure violate the written description requirement. . . . While there is no in haec verba requirement, newly added claims or claim limitations must be supported in the specification through express, implicit, or inherent disclosure. . . . The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed.” MPEP § 2163, part (I)(B); see also MPEP § 2163.02.  In this case, the original specification does not convey the particular invention recited in currently amended claims 1-3, 5, 7-8, 11-15 and 27-28 with reasonable clarity to skilled artisans. “The trouble is that there is no such disclosure, easy though it is to imagine it.” MPEP § 2163.05, part (II) (quoting In re Ruschig, 379 F.2d 990, 995, 154 USPQ 118, 123 (CCPA 1967)).  
While the original specification discloses the use of a CRISPR-Cas9 system in single or multiplex configurations specific to the human herpes simplex type I virus, including the use of multiple Cas9/anti-ICP0 gRNA constructs (e.g., combination of 2A and 2C gRNAs, combination of 2A and 2B gRNAs, and combination of 2B and 2C gRNAs) to excise a DNA fragment spanning between the cleavage sites mediated by 2 distinct gRNA-Cas9 complexes in the ICP0 sequence that leads to truncation of the ICP0 protein (see at least line 14 on page 61 continues to line 21 on page 62; pages 64-65; Examples 1-2; Figures 3, 5, 7 and 10-11); it does not disclose the concept of using a CRISPR-Cas9 system in a multiplex configuration in which a combination of a first guide nucleic acid that is complementary to a first target sequence within ICP0 of a herpesvirus genome, and a second guide nucleic acid that is complementary to a second different target sequence anywhere within the herpesvirus genome as long as the Cas9 peptide, the first guide nucleic acid and the second guide nucleic acid being capable of excising substantially all of the herpesvirus genome from a cell of a mammal when administered to a mammal as encompassed broadly by instant claims.  Although the as-filed specification also teaches using ICP0 gRNA in combination with either ICP4 gRNA or ICP27 gRNA to eliminate HSV1 replication in infected cells, the specification stated “This observation suggests that elimination of HSV-1 at the latent and productive stages may require editing of multiple viral genes, an approach that is achievable considering the simplicity and flexibility of the CRISPR/Cas9 strategy” (page 67, lines 7-12) without any indication or suggestion that a large DNA fragment spanning between the cleavage sites in ICP0 and ICP4 loci or between the cleavage sites in ICP0 and ICP27 loci being deleted/excised, let alone substantially all of the herpesvirus genome being excised as encompassed by the instant claims.  In the Amendment filed on 01/25/2021 (first paragraph), Applicants cited specifically page 7, line 27 and Figure 7 as an alleged relevant written support for the above new limitations; however Figure 7 and its legends on page 7 merely disclose the use of multiple Cas9/anti-ICP0 gRNA constructs (e.g., combination of 2A and 2C gRNAs) to excise a DNA fragment spanning between the cleavage sites mediated by 2 distinct gRNA-Cas9 complexes in the ICP0 sequence that leads to truncation of the ICP0 protein; and not excising substantially all of the herpesvirus genome as encompassed by the instant claims.
 The fact that the person of ordinary skill in the art could have carried out the claimed invention without undue experimentation based on applicants’ disclosure is inadequate to meet this requirement. “The Federal Circuit has pointed out that, under United States law, a description that merely renders a claimed invention obvious may not sufficiently describe the invention for the purposes of the written description requirement of 35 U.S.C. 112.”  MPEP § 2163, part (I)(A). 
Currently amended claims 1-3, 5, 7-8, 11-15 and 27-28 were not originally filed. “To comply with the written description requirement of 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, or to be entitled to an earlier priority date or filing date under 35 U.S.C. 119, 120, 365, or 386, each claim limitation must be expressly, implicitly, or inherently supported in the originally filed disclosure.  When an explicit limitation in a claim ‘is not present in the written description whose benefit is sought it must be shown that a person of ordinary skill would have understood, at the time the patent application was Hyatt v. Boone, 146 F.3d 1348, 1353, 47 USPQ2d 1128, 1131 (Fed. Cir. 1998)). 
Therefore, given the lack of sufficient guidance provided by the originally filed specification, it would appear that Applicants did not contemplate or have possession of invention as now claimed broadly at the time the application was filed.

Claim Rejections - 35 USC § 112 (Lack of Written Description)
Amended claims 1-3, 5, 7-8, 11-15 and 27-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new ground of rejection.
MPEP 2163 - 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention ....” This requirement is separate and distinct from the enablement requirement.  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” Vas-Cath Inc. v. Mahurkar, 19USPQ2d at 1117.  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.  ”Vas-Cath Inc. v. Mahurkar, 19USPQ2d at 1116. 
The instant claims encompass a composition and an expression vector comprising: a) a first nucleic acid sequence encoding any Cas peptide of any length as long as it contains at least 2 amino acids and not necessarily limited to the elected Cas9 peptide or even a Type II CRISPR-Cas peptide (see definition of the term “peptide” on page 14, lines 16-20 of the specification), b) a second nucleic acid sequence encoding a first guide nucleic acid that is complementary to a first target sequence within ICP0 of a herpesvirus genome (e.g., elected HSV-1, HSV-2, varicella zoster virus, Epstein-Barr virus, Cytomegalovirus, Karposi’s sarcoma-associated herpes virus), and c) a third nucleic acid sequence encoding a second guide nucleic acid that is complementary to a second different target sequence anywhere within the herpesvirus genome as long as the Cas peptide, the first guide nucleic acid and the second guide nucleic acid being capable of excising part of the herpesvirus genome or substantially all of the herpesvirus genome from a cell of a mammal when administered to a mammal; and a host cell comprising the same expression vector.  
Apart from disclosing using a conventional CRISPR-Cas9 system in single or multiplex configurations specific to the human herpes simplex type I virus, including the a representative number of species for a broad genus of an encoded Cas peptide and an encoded second guide sequence that is complementary to a second target sequence within a herpesvirus genome when used in combination with an encoded first guide sequence that is complementary to a first target sequence within ICP0 of a herpesvirus that is capable of excising part or substantially all of the herpesvirus genome from a cell of a mammal as claimed broadly.  
The claimed invention as a whole is not adequately described if the claims require essential or critical elements which are not adequately described in the specification and which are not conventional in the art as of Applicants’ filing date.  Possession may be shown by actual reduction to practice, clear depiction of the invention in a detailed drawing, or by describing the invention with sufficient relevant identifying characteristics such that a person skilled in the art would recognize that the inventor had possession of the claimed invention. Pfaff v. Wells Electronics, Inc., 48 USPQ2d 1641, 1646 (1998).  The skilled artisan cannot envision at least a representative number of species for a broad genus of an encoded Cas peptide and an encoded second guide sequence that is complementary to a second target sequence within a herpesvirus genome when used in combination with an encoded first guide sequence that is complementary to a first target sequence within ICP0 of a herpesvirus that is capable of excising part or substantially all of the herpesvirus genome from a cell of a mammal as claimed broadly, and therefore conception is not achieved until Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991).  One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483. 
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 7-8, 11-15 and 27-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This is a new ground of rejection.
The term "substantially" in independent claims 1 and 13-14 is a relative term which renders the claims indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For example, would excision 85%, 90% or 95% of the herpesvirus genome be considered 
In claim 12, it is unclear what is encompassed by the limitation “the target sequence” on line 1 of the claim.  Claim 1 from which claim 12 is dependent on recites “a first target sequence” and “a second target sequence”.  Therefore, which particular target sequence does the limitation refer to?   Clarification is requested because the metes and bounds of the claim are not clearly determined. 
In claim 14, it is unclear what is encompassed by the limitation “the vector being capable of excision part or substantially all of the herpesvirus genome”.  This is because a vector normally does not possess an ability to cleave, excise or delete anything.  It is the components such as Cas peptide, first guide nucleic acid sequence and second guide nucleic acid sequence that are encoded by the vector when they are expressed and form proper CRISPR-Cas complexes that excise part or substantially all of the herpesvirus genome; and not the vector itself.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

This is a modified rejection.
	The instant claims encompass a composition comprising: a) a first nucleic acid sequence encoding a Cas peptide; b) a second nucleic acid sequence encoding a first guide nucleic acid, the first guide nucleic acid being complementary to a first target sequence within ICP0 (RL2/UL41) of a herpesvirus genome; c) a third nucleic acid sequence encoding a second guide nucleic acid, the second guide nucleic acid being complementary to a different second target sequence anywhere within the herpesvirus genome; and d) an excipient, wherein the Cas peptide, the first guide nucleic acid sequence, and the second guide nucleic acid sequence being capable of excising part of the herpesvirus genome from a cell of a mammal; an expression vector encoding the same elements a)-c) of the CRISPR-Cas system, and a host cell comprising the same expression vector.
	Bloom et al already disclosed compositions and two distinct approaches to treat at least  HSV-1 and HSV-2 infections, wherein the compositions include TALENs that mediate DNA cleavage at a chosen target site and a Type II CRISPR/Cas system such as the CRISPR-Cas9 system to bind and cleave specific DNA sequences (Brief Summary of the Invention; pages 8-10; page 10, line 35 continues to line 7 on page 11; first full paragraph on page 12; pages 13-18; Example 2 and Figures 6-10).  Bloom et al stated clearly and explicitly “In various embodiments, the target sequences can be viral genes (also referred to as “a target gene” or “target genes”) that are associated with transcriptional activation of latent viruses within a cell.  Non-limiting examples of such genes include ICP27, ICP0 and ICP4 for HSV-1 and HSV-2” (a sentence bridging pages 10-11).  Bloom et al also disclosed that a region of interest includes any region of cellular chromatin (e.g., a gene or a non-coding sequence within or adjacent to a gene), and that it can be present on a chromosome, an episome, an organellar genome or an infecting viral genome with a size as small as a single nucleotide pair and up to 2,000 nucleotide pairs in length (first full paragraph on page 12).  Bloom et al stated “There are two distinct elements to the (CRISPR)/Cas system.  These are: (1) a guide RNA (gRNA) and (2) an endonuclease (e.g., a Cas nuclease such as Cas9).  The gRNA/Cas9 complex base-pairs with a target sequence in episomal or genomic DNA.  Thus, Cas 9 is directed to bind and cleave specific DNA sequences using a short gRNA.  In certain embodiments, the guide sequences can bind to any desired nucleic acid sequence found in the genome of a virus causing latent infection” (last line on page 17 continues to line 4 on page 18); and “Type II CRISPR/Cas system can be delivered to target sites using guide RNA.  These guide RNA are referred to as “single-guide RNA” (gRNA) that contain the hairpin normally formed by the annealing of the crRNA and tracrRNA.  In certain embodiments, Cas protein may be a “functional derivative” of a naturally occurring Cas protein” (last 2 lines on page 13 continue to first paragraph on page 14).  Bloom et al also disclosed that the CRISPR/Cas system can be delivered in vivo or ex vivo in the form of plasmid vectors, retroviral vectors, lentiviral vectors, adenovirus vectors, adeno-associated vectors; and that the CRISPR/Cas system may be carried on the same vector or on different vectors (last paragraph on page 15).  Bloom et al also disclosed the above disclosed compositions in the form of pharmaceutical formulations containing pharmaceutically acceptable carriers (page 16, line 31 continues to line 2 on page 17); and contemplated sensory neurons from the periphery as target cells (last two paragraphs on page 18).  In an exemplification, Bloom et al demonstrated that CRISPR/Cas systems are effective against viral episomes utilizing the prototypic Streptococcus Pyogenes Cas9 (SPCas9) and Neisseria meningitides Cas9 (NMCas9) targeting viral DNA encoding the essential HSV-1 ICP0 protein and ICP4 protein in human 293 T cells (Example 2; Figures 6-10).  Bloom et al further stated “This episome elimination phenomenon is highly novel and very advantageous, and HSV-1-specific gRNAs can be combined to target multiple viral genes simultaneously, thus enhancing the desired inhibitor effect.  The inhibitory effect of the observed fragmentation of circular viral DNA episomes is potentially further enhanced by the high likelihood of simultaneous mutagenesis of essential viral genes resulting from error prone dsDNA break repair.  Because a single Cas9 protein can bind to several specific DNA targets, depending on the presence of appropriate gRNAs, one could also potentially cleave the HSV-1 genome at two or more places simultaneously to generate lethal viral deletion mutants….As a result, sequences encoding a single Cas9 protein and one or more gRNA cassettes can be packaged into a viral vector, such as an Adeno associated virus (AAV) based vector or a vector  based on an attenuated HSV-1 derivative, and subsequently used to transduce cells in vivo leading to the cleavage of one or several specific viral DNA targets in these cells, depending on the identity on the guide RNAs co-expressed by the vector” (page 26, lines 18-33); and “To further minimize total RGN size for AAV packaging, we have optimized the NMCas9 nuclease and the gRNA expression cassettes by using small but effective promoters (Fig.8)” (page the target sequences can be viral genes including ICP27, ICP0 and ICP4 for HSV-1 and HSV-2.  Since following cleavage, a double-strand break can be repaired via imperfect non-homologous end joining (NHEJ) which results in insertion/deletion (indel) mutation at the site of cleavage; and therefore the above disclosed CRISPR-Cas9 system targeting simultaneously HSV-1 ICP0 gene and ICP4 gene in human 293 T cells is capable of excision part of the HSV-1 genome via indel mutations at HSV-1 ICP0 and HSV-1 ICP4 cleavage sites.
Accordingly, the teachings of Bloom et al meet all the limitation of the instant claims.  Therefore, the reference anticipates the instant claims.

Response to Arguments
Applicant’s arguments related to the above 102(a)(2) rejection in the Amendment dated 01/25/2021 (page 7) have been fully considered but they are respectfully not found persuasive for the reasons discussed below.
Applicant argued basically that Bloom generally describes gene targets within the HSV genome, however, there is no specific disclosure of targeting ICP0 in combination with a second guide nucleic acid that is different and targets a different sequence; as well as excising part or substantially all of the herpesvirus genome as encompassed by currently amended claims.  Applicant further argued that deletions in Bloom refer to inhibitory mutations and disrupting in-frame transcription.
First, the instant claims encompasses an embodiment in which the Cas peptide, the first guide nucleic acid sequence, and the second guide nucleic acid sequence being capable of excising part of the herpesvirus genome from a cell of a mammal when administered into the mammal.
Second, Bloom et al stated explicitly “This episome elimination phenomenon is highly novel and very advantageous, and HSV-1-specific gRNAs can be combined to target multiple viral genes simultaneously, thus enhancing the desired inhibitor effect.  The inhibitory effect of the observed fragmentation of circular viral DNA episomes is potentially further enhanced by the high likelihood of simultaneous mutagenesis of essential viral genes resulting from error prone dsDNA break repair.  Because a single Cas9 protein can bind to several specific DNA targets, depending on the presence of appropriate gRNAs, one could also potentially cleave the HSV-1 genome at two or more places simultaneously to generate lethal viral deletion mutants….As a result, sequences encoding a single Cas9 protein and one or more gRNA cassettes can be packaged into a viral vector, such as an Adeno associated virus (AAV) based vector or a vector  based on an attenuated HSV-1 derivative, and subsequently used to transduce cells in vivo leading to the cleavage of one or several specific viral DNA targets in these cells, depending on the identity on the guide RNAs co-expressed by the vector” (page 26, lines 18-33), and “In various embodiments, the target sequences can be viral genes (also referred to as “a target gene” or “target genes”) that are associated with transcriptional activation of latent viruses within a cell.  Non-limiting examples of such genes include ICP27, ICP0 and ICP4 for HSV-1 and HSV-2” (a sentence bridging pages 10-11).  Accordingly, Bloom does teach at least a CRISPR-Cas9 system comprising different gRNAs targeting at least 
Third, as already noted in the above 102(a)(2) rejection since following cleavage, a double-strand break can be repaired via imperfect non-homologous end joining (NHEJ) which results in insertion/deletion (indel) mutation at the site of cleavage; and therefore the disclosed CRISPR-Cas9 system targeting simultaneously HSV-1 ICP0 gene and ICP4 gene in human 293 T cells of Bloom is capable of excision part of the HSV-1 genome via indel mutations at HSV-1 ICP0 and HSV-1 ICP4 cleavage sites.  This is also supported by the result obtained by the present application for the Cas9/anti-HSV1 ICP0 gRNA2A construct showing a generation of a 180 base-pair genomic DNA fragment instead of a wild-type 250 base-pair genomic DNA fragment as a result of a deletion of 70 basepairs (page 50, lines 14-21; and Figure 4). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Amended claims 1-2, 5, 7-8, 11-15, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Maeder et al (WO 2015/153791) in view of Bloom et al (WO 2015/153889) and Cullen et al (US 2017/0049909).  This is a modified rejection.  
a nucleic acid comprises: (a) a sequence encoding one or multiple guide RNAs with each gRNA contains a targeting domain that is configured to provide a cleavage event (e.g., double strand break or a single strand break) sufficiently close to a target position in the UL19, UL30, UL48 or UL54 gene to allow alteration (e.g., alteration associated with NHEJ), and the targeting domains of gRNAs are configured such that a cleavage event is positioned independently for each of the gRNA molecules; and (b) a sequence encoding a Cas9 molecule (e.g., enzymatically active Cas9 or eaCas9 that forms a double strand break in a target nucleic acid or a nickase that forms a single strand break in a target nucleic acid) (see at least Summary of the Invention, particularly pages 3-8, 14-16, 19-21, 36-41; Figures 1A-G; Table 4C).  Maeder et al also taught that components (a)-(b) are present on the same vector (e.g., AAV vector) or on different vectors (page 19, line 19 continues to line 25 on page 21).  Maeder et al stated “gRNA molecules can be unimolecular (having a single RNA molecule), sometimes referred to herein as “chimeric” gRNA, or modular (comprising more than one and typically two, separate RNA molecules” (page 44, lines 15-17).  Table 4C provides exemplary targeting domains for knocking out the UL54 gene, with the targeting domain of SEQ ID NO: 6852 (20-nucleotide target site length) that is 100% query match to the SEQ ID NO: 8 of the present application (Table 4C starting on page 271, particularly page 274; and attached sequence search).  Maeder et al also disclosed that Cas9 molecules of a variety of species can be used, as well as engineered or altered Cas9 molecules; and that a nucleic acid encoding a Cas9 molecule/polypeptide can be codon optimized (e.g., at least one non-common codon or less-common codon has been replaced by a common codon) for expression in a mammalian expression system (section titled “III. Cas9 Molecules” on page 706; pages 780-781).  Maeder et al also disclosed target cells in vivo or ex vivo that include an epithelial cell, a neuronal cell (e.g., trigeminal ganglion neuron, a sensory ganglion, a hippocampal neuron), an optic cell, a retinal cell and others (page 812, lines 12-32; page 828, lines 19-23).
Maeder et al did not disclose specifically a CRISPR-Cas composition comprising encoded gRNAs targeting both HSV-1/HSV-2 UL54 (ICP27) and ICP0 (RL2/UL41) viral genes in the herpesvirus genome. 
However, before the effective filing date of the present application, Bloom et al already disclosed compositions and two distinct approaches to treat at least  HSV-1 and HSV-2 infections, wherein the compositions include TALENs that mediate DNA cleavage at a chosen target site and a Type II CRISPR/Cas system such as the CRISPR-Cas9 system to bind and cleave specific DNA sequences (Brief Summary of the Invention; pages 8-10; page 10, line 35 continues to line 7 on page 11; first full paragraph on page 12; pages 13-18; Example 2 and Figures 6-10).  Bloom et al stated clearly and explicitly “In various embodiments, the target sequences can be viral genes (also referred to as “a target gene” or “target genes”) that are associated with transcriptional activation of latent viruses within a cell.  Non-limiting examples of such genes include ICP27, ICP0 and ICP4 for HSV-1 and HSV-2” (a sentence bridging pages 10-11).  Bloom et al also disclosed that a region of interest includes any region of cellular chromatin (e.g., a gene or a non-coding sequence within or adjacent to a gene), and that it can be present on a chromosome, an episome, an organellar genome or an infecting viral genome with a size as small as a single nucleotide pair and up to 2,000 nucleotide pairs in length (first full paragraph on page 12).  Bloom et al stated “There are two distinct elements to the (CRISPR)/Cas system.  These are: (1) a guide RNA (gRNA) and (2) an endonuclease (e.g., a Cas nuclease such as Cas9).  The gRNA/Cas9 complex bade-pairs with a target sequence in episomal or genomic DNA.  Thus, Cas 9 is directed to bind and cleave specific DNA sequences using a short gRNA.  In certain embodiments, the guide sequences can bind to any desired nucleic acid sequence found in the genome of a virus causing latent infection” (last line on page 17 continues to line 4 on page 18); and “Type II CRISPR/Cas system can be delivered to target sites using guide RNA.  These guide RNA are referred to as “single-guide RNA” (gRNA) that contain the hairpin normally formed by the annealing of the crRNA and tracrRNA.  In certain embodiments, Cas protein may be a “functional derivative” of a naturally occurring Cas protein” (last 2 lines on page 13 continue to first paragraph on page 14).  Bloom et al also disclosed that the CRISPR/Cas system can be delivered in vivo or ex vivo in the form of plasmid vectors, retroviral vectors, lentiviral vectors, adenovirus vectors, adeno-associated vectors; and that the CRISPR/Cas system may be carried on the same vector or on different vectors (last paragraph on page 15).  Bloom et al also disclosed the above disclosed compositions in the form of pharmaceutical formulations containing pharmaceutically acceptable carriers (page 16, line 31 continues to line 2 on page 17); and contemplated sensory neurons from the periphery as target cells (last two paragraphs on page 18).  In an exemplification, Bloom et al demonstrated that CRISPR/Cas systems are effective against viral episomes utilizing the prototypic Streptococcus Pyogenes Cas9 (SPCas9) and Neisseria meningitides Cas9 (NMCas9) targeting viral DNA encoding the essential HSV-1 ICP0 protein and ICP4 protein in human 293 T cells (Example 2; Figures 6-10).  Bloom et al further stated “This episome elimination phenomenon is highly novel and very advantageous, and HSV-1-specific gRNAs can be combined to target multiple viral genes simultaneously, thus enhancing the desired inhibitor effect.  The inhibitory effect of the observed fragmentation of circular viral DNA episomes is potentially further enhanced by the high likelihood of simultaneous mutagenesis of essential viral genes resulting from error prone dsDNA break repair.  Because a single Cas9 protein can bind to several specific DNA targets, depending on the presence of appropriate gRNAs, one could also potentially cleave the HSV-1 genome at two or more places simultaneously to generate lethal viral deletion mutants….As a result, sequences encoding a single Cas9 protein and one or more gRNA cassettes can be packaged into a viral vector, such as an Adeno associated virus (AAV) based vector or a vector  based on an attenuated HSV-1 derivative, and subsequently used to transduce cells in vivo leading to the cleavage of one or several specific viral DNA targets in these cells, depending on the identity on the guide RNAs co-expressed by the vector” (page 26, lines 18-33); and “To further minimize total RGN size for AAV packaging, we have optimized the NMCas9 nuclease and the gRNA expression cassettes by using small but effective promoters (Fig.8)” (page 27, lines 7-9).  Once again, please noting that Bloom et al taught clearly and explicitly that the target sequences can be viral genes including ICP27, ICP0 and ICP4 for HSV-1 and HSV-2”.
a polynucleotide encoding a Cas9 protein (e.g., Cas9 proteins from Streptococcus pyogenes, Neisseria meningitides and Staphylococus auresus), including a codon optimized polynucleotide encoding Sau Cas9 for good expression in eukaryotic cells such as human cells; (ii) one or more sgRNAs (each sgRNA contains a crRNA operatively linked to a tracNA via an artificial loop sequence) encoded by a vector or construct which may also include the Cas9 polynucleotide (paragraphs [0032]-[0038] and [0089]).  Cullen et al further taught specifically to target HSV genomic molecules such as ICP0 and ICP4 using the Cas9/sgRNA combinations to mutationally inactivate these molecules in cells (e.g., trigeminal ganglion cells) in vitro, ex vivo and in vivo (paragraphs [0042]-[0043], [0077] and [0090]).
Accordingly, it would have been obvious for an ordinary skilled artisan before the effective filing date of the present application to modify the teachings of Maeder et al by also preparing at least a CRISPR-Cas9 system comprising encoded gRNAs targeting both HSV-1/HSV-2 UL54 (ICP27) and ICP0 (RL2/UL41) viral genes in the herpesvirus genome to treat HSV-1/HSV-2 infections in a subject in need thereof, in light of the teachings of Bloom et al and Cullen et al as presented above.  
An ordinary skilled artisan would have been motivated to carry out the above modification because Bloom et al already disclosed at least a Type II CRISPR/Cas system such as the CRISPR-Cas9 system to bind and cleave specific DNA sequences to treat HSV1 and HSV2 infections, with the target sequences can be viral genes including ICP27, ICP0 and ICP4 for HSV-1 and HSV-2.  Moreover, Bloom et al also taught that HSV-1-specific gRNAs can be combined to target multiple viral genes simultaneously, thus enhancing the desired inhibitor effect.  Furthermore, Cullen et al also disclosed CRISPR/Cas9 compositions/pharmaceutical compositions for inactivation and treating HSV-1 and HSV-2 infections that target specifically for HSV genomic molecules such as ICP0 and ICP4.
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Maeder et al, Bloom et al and Cullen et al; coupled with a high level of skill of an ordinary skilled artisan in the relevant art. 
The modified composition resulting from the combined teachings of Maeder et al, Bloom et al and Cullen et al as set forth above is indistinguishable from the presently claimed invention.  Since following cleavage, a double-strand break can be repaired via imperfect non-homologous end joining (NHEJ) which results in insertion/deletion (indel) mutation at the site of cleavage; and therefore the modified CRISPR-Cas9 composition targeting simultaneously at least HSV-1 ICP0 gene and UL54 gene in a mammalian cell is capable of excision part of the HSV-1 genome via indel mutations at HSV-1 ICP0 and HSV-1 UL54 cleavage sites.
prima facie obvious in the absence of evidence to the contrary.
Response to Arguments
Applicant’s arguments related to the above 103 rejection in the Amendment dated 01/25/2021 (pages 8-9) have been fully considered but they are respectfully not found persuasive for the reasons discussed below.
Applicant argued basically that the Office failed to provide a reason for a skilled artisan to modify Maeder to arrive at the presently claimed invention; and none of Bloom and Cullen cures the deficiency of Maeder, particularly none of the cited references teaches a combination of guide nucleic acids for excision of part or all of a herpesvirus genome. 
First, the instant claims encompasses an embodiment in which the Cas peptide, the first guide nucleic acid sequence, and the second guide nucleic acid sequence being capable of excising part of the herpesvirus genome from a cell of a mammal when administered into the mammal.
Second, as already set forth in the above 103 rejection an ordinary skilled artisan would have been motivated to modify the teachings of Maeder et al by also preparing at least a CRISPR-Cas9 system comprising encoded gRNAs targeting both HSV-1/HSV-2 UL54 (ICP27) and ICP0 (RL2/UL41) viral genes in the herpesvirus genome to treat HSV-1/HSV-2 infections in a subject in need thereof because Bloom et al already disclosed at least a Type II CRISPR/Cas system such as the CRISPR-Cas9 system to bind and cleave specific DNA sequences to treat HSV1 and HSV2 infections, with the target sequences can be viral genes including ICP27, ICP0 and ICP4 for HSV-1 and HSV-2; and that HSV-1-specific gRNAs can be combined to target multiple viral genes simultaneously, thus enhancing the desired inhibitor effect.  Moreover, Cullen et al also disclosed CRISPR/Cas9 compositions/pharmaceutical compositions for inactivation and treating HSV-1 and HSV-2 infections that target specifically for HSV genomic molecules such as ICP0 and ICP4.
Third, as already noted in the above 103 rejection since following cleavage, a double-strand break can be repaired via imperfect non-homologous end joining (NHEJ) which results in insertion/deletion (indel) mutation at the site of cleavage; and therefore the modified CRISPR-Cas9 composition based on the combined teachings of Maeder, Bloom and Cullen that targets simultaneously at least HSV-1 ICP0 gene and UL54 gene in a mammalian cell is capable of excision part of the HSV-1 genome via indel mutations at HSV-1 ICP0 and HSV-1 UL54 cleavage sites.  This is also supported by the result obtained by the present application for the Cas9/anti-HSV1 ICP0 gRNA2A construct showing a generation of a 180 base-pair genomic DNA fragment instead of a wild-type 250 base-pair genomic DNA fragment as a result of a deletion of 70 basepairs (page 50, lines 14-21; and Figure 4). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Maeder et al (WO 2015/153791) in view of Bloom et al (WO 2015/153889) and Cullen et al (US 2017/0049909) as applied to claims 1-2, 5, 7-8, 11-15, and 27-28 above, and further in view of Doudna et al (US 10,266,850).
The combined teachings of Maeder et al, Bloom et al and Cullen et al were presented above.  However, none of the cited references teaches specifically using an encoded Cas9 variant comprising at least the point mutation H982A relative to the wild-type Streptococcus pyogenes. 
Before the effective filing date of the present application, Doudna et al already taught CRISPR-Cas9 compositions for RNA-directed target DNA modification, including the use of the modified/mutant Cas9 polypeptide having the H982A mutation to target DNA in a site-specific manner (see at least the Abstract; particularly col. 48, lines 17-67; col. 55, lines 14-58).
Accordingly, it would have been obvious for an ordinary skilled artisan before the effective filing date of the present application to further modify the combined teachings of Maeder et al, Bloom et al and Cullen et al by also using an encoded Cas9 variant comprising at least the point mutation H982A relative to the wild-type Streptococcus pyogenes to treat HSV-1/HSV-2 infections in a subject in need thereof, in light of the teachings of Doudna et al as presented above.  
An ordinary skilled artisan would have been motivated to further carry out the above modification because Doudna et al already taught CRISPR-Cas9 compositions for RNA-directed target DNA modification, including the use of the modified/mutant Cas9 polypeptide having the H982A mutation to target DNA in a site-specific manner (see at least the Abstract; particularly col. 48, lines 17-67; col. 55, lines 14-58).
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Maeder et al, Bloom et al, Cullen et al and Doudna et al; coupled with a high level of skill of an ordinary skilled artisan in the relevant art. 

Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
Response to Arguments
Applicant’s argument related to the above 103 rejection in the Amendment dated 01/25/2021 (pages 9-10) has been fully considered but it is respectfully not found persuasive for the reason discussed below.
Applicant argued basically that Doudna is merely cited for the feature of dependent claim 3, but it does not cure the deficiencies of Maeder, Bloom and Cullen as discussed above.
Please refer to the Examiner’s same responses regarding the deficiencies of Maeder, Bloom and Cullen as discussed in the rejection for claims 1-2, 5, 7-8, 11-15 and 27-28 above. 

Claim 12 (SEQ ID NO: 1) is rejected under 35 U.S.C. 103 as being unpatentable over Maeder et al (WO 2015/153791) in view of Bloom et al (WO 2015/153889) and Cullen et al (US 2017/0049909) as applied to claims 1-2, 5, 7-8, 11-15, and 27-28 above, and further in view of Bentwich et al (US 7,795,419).
The combined teachings of Maeder et al, Bloom et al and Cullen et al were presented above.  However, none of the cited references teaches specifically that the target ICP0 sequence is SEQ ID NO: 1 (the 30-nucleotide sequence).
a method of treating a patient with a viral infection or a condition associated with a viral infection, including human herpes virus 1 and 2, by administering to the patient a nucleic acid, wherein a portion of the nucleic acid is substantially complementary to SEQ ID NO: 545,258, and the sequence of nucleotides 9-38 of SEQ ID NO: 545,258, is 100% querry match to SEQ ID NO: 1 of the present application (see at least the Abstract; particularly col. 3, lines 10-16; col. 20, lines 30-51; Example 2; and attached sequence search).  
Accordingly, it would have been obvious for an ordinary skilled artisan before the effective filing date of the present application to further modify the combined teachings of Maeder et al, Bloom et al and Cullen et al by also selecting the target ICP0 gene sequence corresponding to nucleotides 9-38 of SEQ ID NO: 546,262 to treat HSV-1/HSV-2 infection in a subject in need thereof, in light of the teachings of Bentwich et al as presented above.
An ordinary skilled artisan would have been motivated to further carry out the above modification because Bentwich et al already taught at least a method of treating a patient with a viral infection or a condition associated with a viral infection, including human herpes virus 1 and 2, by administering to the patient a nucleic acid, wherein a portion of the nucleic acid is substantially complementary to SEQ ID NO: 545,258, and the sequence of nucleotides 9-38 of SEQ ID NO: 545,258 is 100% querry match to SEQ ID NO: 1 of the present application.  
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Maeder et al, Bloom et al, Cullen et al and Bentwich et al; coupled with a high level of skill of an ordinary skilled artisan in the relevant art. 

Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
Response to Arguments
Applicant’s argument related to the above 103 rejection in the Amendment dated 01/25/2021 (page 10) has been fully considered but it is respectfully not found persuasive for the reason discussed below.
Once again, Applicant argued basically that Bentwich is merely cited for the feature of dependent claim 12, but it does not cure the deficiencies of Maeder, Bloom and Cullen as discussed above. 
Please refer to the Examiner’s same responses regarding the deficiencies of Maeder, Bloom and Cullen as discussed in the rejection for claims 1-2, 5, 7-8, 11-15 and 27-28 above.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.  Bhatia et al (WO 2015/089465) disclosed a method for treating viral infections which persist due to integration of a virus (e.g., hepatitis B virus and other viruses including HSV1/2) into a host’s genome and/or by maintenance of an episomal form (covalent closed circular DNA or cccDNA) by introducing into the host cell Cas9 (DNA or RNA; S. pyogenes or S. aureus Cas9) and guide RNA (DNA or RNA) in various forms 
2.  Weiss et al (WO 2014/113493) already taught at least a Cas9-nucleic acid complex (e.g., Cas9, tracrRNA, gRNA/targeting RNA and scaRNA)/composition comprising an effective amount of vector(s) configured to express a Cas9-nucleic acid complex that targets the genome of and/or the viral transcript of both RNA and DNA viruses (e.g., HSV-1, HSV-2, varicella zoster virus, Epstein-Barr virus) to treat viral infections in a subject in need thereof (see at least the Abstract; Summary; particularly page 31, line 8 continues to line 19 on page 32; examples on pages 43-45; Figs. 1, 2-2d, Fig. 7 and 8-11).
3.    Choulika et al (US 2012/0171191) already disclosed at least a method for in vivo and ex vivo genome therapy for treatment of a Herpesviridae (e.g., HSV1 and/or  HSV2) infection, said method comprises introducing into infected cells of an individual meganuclease variants or an expression vector (e.g., AAV or plasmid vector) encoding the same meganulease variants which can effectively recognize and cleave different targets in the HSV episomal genome leading to the cleavage and elimination or inactivation of the copies of the virus genome that allow the virus to persist (See at least the Abstract; paragraphs 1-4, 24-28, 30, 36-37, 54-61, 112-130; examples 1-8).  Choulika et al also disclosed that target sequences can be chosen from one or more regions of the virus genome, such as in the coding sequence of a virus gene which is essential for HSV replication, viability, packaging or virulence ICP0/RL2, ICP27, ICP22 and/or ICP47) with Table 1 listing a0/ICP0/RL2 gene as an essential gene for HSV-1 replication in culture (paragraphs 24-28, 30 and 112-130; and Tables I-II),

Conclusions
 	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher M. Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.


Primary Examiner, Art Unit 1633                                                                                                                                                                                            


BCF76322 standard; RNA; 20 BP.
DE   HSV-2 UL54 gene specific gRNA targeting domain, SEQ: 6537.
WO2015153791-A1.

Maeder ML,  Friedland AE,  Welstead GG,  Bumcrot DA



  Query Match             100.0%;  Score 20;  DB 52;  Length 20;
  Best Local Similarity   75.0%;  
  Matches   15;  Conservative    5;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GGAGTGTTCCTCGTCGGACG 20
              ||||:|::||:||:||||||
Db          1 GGAGUGUUCCUCGUCGGACG 20


Patent No. 7795419
SEQ ID NO 545258
LENGTH: 64
TYPE: RNA
ORGANISM: Human Herpes Virus 1



  Query Match             100.0%;  Score 30;  DB 14;  Length 64;
  Best Local Similarity   73.3%;  
  Matches   22;  Conservative    8;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 TCTGGGTGTTTCCCTGCGACCGAGACCTGC 30
              :|:|||:|:::|||:||||||||||||:||
Db          9 UCUGGGUGUUUCCCUGCGACCGAGACCUGC 38